Citation Nr: 0304820	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  99-20 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
status post total left (minor) wrist arthroplasty and fusion.  

2.  Entitlement to a rating in excess of 30 percent for 
carpal tunnel syndrome of the right (major) wrist.  

3.  Entitlement to a compensable rating for a residual scar 
at the bone graft donor site of the right iliac crest.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1958 to 
March 1961.  

This appeal is before the Board of Veterans' Appeals (Board) 
from June 1997 and July 1998 rating decisions from the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO) that continued the 30 percent rating for 
status post left total wrist arthroplasty and fusion, the 10 
percent rating for carpal tunnel syndrome of the right wrist, 
and the noncompensable rating for the residual scar at the 
bone graft donor site of the right iliac crest.  The January 
2000 rating decision continued the 30 percent rating for 
status post total left wrist arthroplasty and fusion and 
increased the rating for carpal tunnel syndrome of the right 
wrist to 30 percent from March 1997, and continued the 
noncompensable rating for the residual scar at the bone graft 
donor site of the right iliac crest.  

In January 2001, the Board remanded the case to obtain 
additional medical records and current VA examinations.  This 
matter is now before the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran's right hand is his major, or dominant, hand.  

2.  The new and old rating criteria for scars in effect 
before and since August 2002 are equally favorable to the 
veteran.  

3.  The left wrist is fused at zero degrees flexion and 
extension with left thenar atrophy, mild intrinsic left hand 
muscle atrophy, and decreased pinprick and light touch 
sensation.   



4.  The medical evidence shows normal flexion and extension 
of the left thumb and fingers with normal bulk and tone and 
does not show current left wrist pain, loss of use of the 
left hand, or recent prosthetic replacement.  

5.  The left wrist scars are well-healed and nontender, and 
the medical evidence does not show poor nourishment, frequent 
loss of covering of the skin over the scars, or that the 
scars exceed an area of 6 square inches.  

6.  Right carpal tunnel syndrome is mild, and functional 
impairment from right wrist strain is mild plus with no more 
than slight plus tenderness of the right mid dorsum and mid 
volar carpus.  

7.  The medical evidence shows normal grip and capillary 
circulations and no swelling in the right fingers.  

8.  The residual scar at the bone graft donor site of the 
right iliac crest is 1-1/2 to 1-3/4 inches long, well-healed, 
and nontender with no symptoms or difficulty, and the medical 
evidence does not show poor nourishment or frequent loss of 
covering of the skin over the scar.  

9.  The veteran has a workday tolerance of two hours of 
handling ability on an occasional basis and one hour of 
fingering ability on a frequent basis, which limitation could 
be improved with a conditioning program.  






CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for status post 
total left (minor) wrist arthroplasty and fusion are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.69, 4.71a, 
Diagnostic Codes 5003, 5010, 5053, 5125, 5214, 5215; 
38 C.F.R. § 4.124a, Diagnostic Code 8515; 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002) (effective prior to 
August 30, 2002); 67 Fed. Reg. 49,590, 49,596 (to be codified 
at 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805) (effective August 30, 2002).  

2.  The criteria for a rating in excess of 30 percent for 
carpal tunnel syndrome of the right (major) wrist are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 
4.69, 4.71a, Diagnostic Codes 5003, 5010, 5125, 5214, 5215; 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2002).  

3.  The criteria for a compensable rating for a residual scar 
at the bone graft donor site of the right iliac crest are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 
5251, 5252, 5253; 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2002) (effective prior to August 30, 2002); 
67 Fed. Reg. 49,590, 49,596 (August 30, 2002) (to be codified 
at 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805) (effective August 30, 2002). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because, in 
compliance with The Veterans Claims Assistance Act of 2000,  
the VA has fulfilled its duty to assist and inform the 
veteran in the development of the claims.  The Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary.  38 U.S.C.A. § 5103A (West Supp. 2002).  The VA 
shall notify the claimant and the claimant's representative, 
if any, of the evidence that is necessary to substantiate the 
claim, which evidence the claimant is to provide, and which 
evidence the VA will attempt to obtain for the claimant.  See 
38 U.S.C.A. § 5103(a) (West. Supp. 2002).  

The veteran received VA vocational rehabilitation assessments 
in March 1997 and October 1997, VA general medical 
examinations in April 1997 and April 1998, VA joints 
examination in March 2002, VA peripheral nerves examinations 
in May 1997, April 1998, and March 2002, and VA scars 
examination in March 2002, and the RO obtained the available 
medical records from the identified health care providers.  
The veteran and his representative filed lay statements with 
the RO, and the veteran declined the opportunity for a 
hearing.  The RO's July 1997, September 1997, March 1998, 
July 1998, October 1998, January 2000, February 2000, July 
2000, March 2002, June 2002, September 2002, October 2002, 
and November 2002 letters to the veteran, the December 1998 
administrative decision, the June 1997, July 1998, and 
January 2000 rating decisions, the October 1998, January 
2000, and September 2002 statements of the case, and the 
January 2001 Board remand informed the veteran of the 
applicable laws and regulations, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  In these documents, VA informed the 
veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from the identified private health care 
providers.  The veteran was informed that it was his 
responsibility to identify health care providers with 
specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claims.  The RO's 
March 2002 letter and June 2002 supplemental statement of the 
case specifically informed the veteran of applicable 
provisions of The Veterans Claims Assistance Act of 2000.  In 
November 2002, the veteran's representative rested the appeal 
on the evidence of record.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claims, 
told which party was responsible for obtaining the evidence, 
provided ample opportunity to submit such evidence, and VA 
has obtained such evidence or confirmed its unavailability.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to a rating in excess of 30 percent for
status post total left (minor) wrist arthroplasty and fusion

A February 1996 rating decision, which continued the 30 
percent rating for left total wrist arthroplasty and fusion, 
became final because the RO notified the veteran of the 
decision by letter, and the veteran did not perfect a timely 
appeal.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2002).  The June 
1997, July 1998, and January 2000 rating decisions continued 
the 30 percent rating.  As stated in the January 2001 Board 
remand, the veteran is deemed to have perfected a timely 
appeal of the current 30 percent rating.  

For the veteran to prevail in a claim for increased rating, 
the evidence must show that the service-connected disability 
has caused greater impairment of his earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable, based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's status post left total wrist arthroplasty and 
fusion is currently evaluated under the criteria for wrist 
replacement with a prosthesis.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5053.  Given the diagnoses and findings of 
records, the Board will consider whether a rating in excess 
of 30 percent is warranted under the criteria for paralysis 
of the median nerve of the wrist (Diagnostic Code 8515), 
arthritis (Diagnostic Codes 5003 and 5010), limitation of 
motion of the wrist (Diagnostic Code 5215), ankylosis of the 
wrist (Diagnostic Code 5214), loss of use of a hand 
(Diagnostic Code 5125), and wrist replacement with a 
prosthesis (Diagnostic Code 5053), and whether a separate 
rating is available for the surgical scar at the left wrist 
under the criteria for scars (Diagnostic Codes 7801, 7802, 
7803, 7804, and 7805) since February 1997, when the veteran 
filed his application for an increased rating.  

According to the veteran's reports at the October 1958 
enlistment and January 1961 separation examinations and the 
opinions of VA peripheral nerves examiners in May 1997, April 
1998, and March 2002, the veteran's right hand is his major, 
or dominant, hand.  Although the veteran claimed to be 
ambidextrous at the October 1995 VA joints and May 1997 VA 
peripheral joints examinations, he admitted to writing with 
his right hand.  Handedness for the purpose of a dominant 
rating will be determined by the evidence of record, or by 
testing on VA examination.  38 C.F.R. § 4.69.  Therefore, the 
veteran's left hand is his minor hand, and his left wrist is 
his minor wrist.  

An increased rating of 40 percent is warranted under the 
criteria for paralysis of the median nerve of the minor hand.  
When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  See 38 C.F.R. § 4.20.  Complete 
paralysis of the median nerve on the minor hand, with the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right angles to 
palm; flexion of wrist weakened; pain with trophic 
disturbances is assigned a 60 percent evaluation.  Severe, 
incomplete paralysis of the median nerve on the minor hand is 
assigned a 40 percent evaluation, and moderate, incomplete 
paralysis of the median nerve on the minor hand is assigned a 
20 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 
8515.  

A 40 percent rating is in order because the medical evidence 
suggests severe, incomplete paralysis of the median nerve on 
the left hand.  According to the July 1996 VA orthopedic and 
May 1997, April 1998, and March 2002 VA joints and peripheral 
nerves examination reports, there is left thenar atrophy, 
mild intrinsic left hand muscle atrophy, and decreased 
pinprick and light touch sensation.  The veteran's left wrist 
is fused at zero degrees flexion and extension and 
demonstrates no motion in any plane.  The veteran's left 
wrist symptoms deserve assignment of the 40 percent rating 
for severe, incomplete paralysis.  

In spite of these symptoms, a 60 percent rating is not in 
order because the medical evidence does not show the left 
hand inclined to the ulnar side, the index and middle fingers 
of the left hand more extended than normally, the left thumb 
in the plane of the left hand (ape hand), absence of flexion 
of index finger and feeble flexion of middle finger, 
defective opposition and abduction of the left thumb at right 
angles to palm, or pain with trophic disturbances.  The April 
1998 VA peripheral nerves examiner notes that pronation and 
light touch are decreased, but the March 2002 VA examiners 
note that the left thumb and fingers exhibit normal flexion 
and extension in all joints and that left forearm pronation 
is normal.  Normal bulk and tone are present, and there is no 
current pain in the left wrist.  A 40 percent rating, but no 
higher, is established for symptoms of severe, incomplete 
paralysis of the median nerve of the left hand.  

The veteran is now in receipt of a rating greater than or 
equal to the maximum evaluations available under the criteria 
for arthritis, limitation of motion, and ankylosis of the 
minor wrist.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5214, 5215.  Therefore, a rating in excess of 
40 percent may be assigned only under a different diagnostic 
code or on an extra-schedular basis.  

A higher rating is not warranted under the criteria for loss 
of use of the minor hand, which is assigned a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5125.  The 
March 1997 VA physiologist states that the veteran has a 
workday tolerance of two hours of handling ability on an 
occasional basis and one hour of fingering ability on a 
frequent basis, which limitation could be improved with a 
conditioning program.  According to March 2002 VA joints and 
peripheral nerves examination reports, the left thumb and 
fingers exhibit normal flexion and extension in all joints, 
and there is normal bulk and tone in the left hand.  Numbness 
of the entire left hand is no more than occasional, and the 
intrinsic hand muscle atrophy is no more than mild.  The 
evidence does not show loss of use of the minor hand to 
support the higher 60 percent rating.  

Similarly, a higher rating is not in order for prosthetic 
replacement of the minor wrist joint, which for one year 
following implantation of the prosthesis is assigned a 100 
percent evaluation.  The 100 percent rating for one year 
following implantation of prosthesis will commence after 
initial grant of the one-month total rating assigned under 
38 C.F.R. § 4.30 following hospital discharge.  Prosthetic 
replacement of the minor wrist joint, with chronic residuals 
consisting of severe, painful motion or weakness in the 
affected extremity is assigned a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5053.  The veteran last 
received prosthetic implant in the left wrist in September 
1994.  The medical evidence shows no recent prosthetic 
replacement to justify a 100 percent rating at any time since 
February 1997.  

Because the March 2002 VA joints examiner notes about five 
surgical scars in the region of the distal lower forearm, 
distal radial forearm, volar base thumb, volar base palm, and 
radial styloid, the Board must consider whether the veteran's 
left wrist surgical scars warrant a separate rating.  While 
this appeal was pending, however, the rating criteria for 
scars were revised effective August 30, 2002.  Where a law or 
regulation changes after a claim is filed or reopened, but 
before the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  For the period preceding 
the effective date of the regulatory change, the Board should 
apply the old regulation.  For the period from the effective 
date, the Board should apply the more favorable of the old 
and new regulations.  VAOPGCPREC 3-2000 (2000).  Given the 
diagnoses and findings of record, the Board will apply only 
the old criteria for superficial scars (Diagnostic Codes 7803 
and 7804) and other scars (Diagnostic Code 7805) prior to 
August 30, 2002 and the more favorable of the old and new 
criteria for scars other than the head, face, or neck 
(Diagnostic Codes 7801 and 7802), superficial scars 
(Diagnostic Codes 7803 and 7804), and other scars (Diagnostic 
Code 7805) from August 30, 2002.  

A separate rating for left wrist scars is not in order under 
the old criteria for superficial scars.  Superficial scars 
are assigned a 10 percent evaluation if poorly nourished with 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2002) (effective prior to August 30, 2002).  Superficial 
scars, tender and painful on objective demonstration, are 
assigned a 10 percent evaluation.  The 10 percent rating will 
be assigned when the requirements are met, even though the 
location may be on the tip of a finger or toe, and the rating 
may exceed the amputation value for the limited involvement.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002) (effective 
prior to August 30, 2002).  The March 2002 VA joints examiner 
states that the veteran's left wrist scars are well-healed 
and nontender, and the medical evidence shows no poor 
nourishment to establish a 10 percent rating.  

Other scars, which are rated on limitation of function of the 
part affected, cannot provide a separate rating because 
limitation of left wrist function has already been considered 
under the criteria for paralysis of the median nerve of the 
wrist (Diagnostic Code 8515), arthritis (Diagnostic Codes 
5003 and 5010), limitation of motion of the wrist (Diagnostic 
Code 5215), ankylosis of the wrist (Diagnostic Code 5214), 
loss of use of a hand (Diagnostic Code 5125), and wrist 
replacement with a prosthesis (Diagnostic Code 5053).  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002) (effective 
prior to August 30, 2002).  

Likewise, a separate rating for left wrist scars is not 
established under the new criteria for scars, which became 
effective in August 2002.  Scars, other than the head, face, 
or neck, that are deep or that cause limited motion are 
assigned a 40 percent evaluation if the area of the scars 
exceeds 144 square inches, a 30 percent evaluation if the 
area of the scars exceeds 72 square inches, a 20 percent 
evaluation if the area of the scars exceeds 12 square inches, 
and a 10 percent evaluation if the area of the scars exceeds 
6 square inches.  67 Fed. Reg. 49,590, 49,596 (to be codified 
at 38 C.F.R. § 4.118, Diagnostic Code 7801 (effective August 
30, 2002).  Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion are assigned 
a 10 percent evaluation if the area of the scars is at least 
144 square inches.  67 Fed. Reg. 49,590, 49,596 (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7802 
(effective August 30, 2002).  Superficial, unstable scars are 
assigned a 10 percent evaluation.  A superficial scar is one 
not associated with underlying soft tissue damage, and an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of the skin over the scar.  67 Fed. 
Reg. 49,590, 49,596 (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7803 (effective August 30, 2002).  
Superficial scars, painful on examination, are assigned a 10 
percent evaluation.  A superficial scar is one not associated 
with underlying soft tissue damage.  A 10 percent evaluation 
will be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation.  67 Fed. Reg. 49,590, 49,596 (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective August 30, 2002).  The March 2002 VA joints 
examiner states that the left wrist scars are well-healed and 
nontender, and the medical evidence does not show frequent 
loss of covering of the skin over the scars or that left 
wrist scars exceed an area of 6 square inches.  

Other scars, which are rated on limitation of function of the 
affected part, do not provide a basis for a separate rating 
because limitation of left wrist function has already been 
considered under the criteria for paralysis of the median 
nerve of the wrist (Diagnostic Code 8515), arthritis 
(Diagnostic Codes 5003 and 5010), limitation of motion of the 
wrist (Diagnostic Code 5215), ankylosis of the wrist 
(Diagnostic Code 5214), loss of use of a hand (Diagnostic 
Code 5125), and wrist replacement with a prosthesis 
(Diagnostic Code 5053).  See 67 Fed. Reg. 49,590, 49,596 (to 
be codified at 38 C.F.R. § 4.118, Diagnostic Code 7805 
(effective August 30, 2002).  

In conclusion, a 40 percent rating should be assigned for the 
left total wrist arthroplasty and fusion and a separate 
rating should not be assigned for the scars on the left 
wrist.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The evidence is 
not so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2002); 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which did not consider the 
criteria for scars, the veteran has not been prejudiced by 
the Board' decision to increase the rating to 40 percent.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  




Entitlement to a rating in excess of 30 percent for
carpal tunnel syndrome of the right (major) wrist

The February 1996 rating decision, which continued the 10 
percent rating for carpal tunnel syndrome of the right wrist, 
became final because the RO notified the veteran of the 
decision by letter, and the veteran failed to perfect a 
timely appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302.  As 

The June 1997 and July 1998 rating decisions continued the 10 
percent rating, and the veteran is deemed to have perfected a 
timely appeal of the 10 percent rating.  Although the January 
2000 rating decision increased the rating to 30 percent since 
March 1997, the claim for a rating in excess of 30 percent 
remains before the Board because the veteran is presumed to 
seek the maximum benefit allowed by law or regulations, where 
less than the maximum benefit was awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

Carpal tunnel syndrome of the right wrist has always been 
evaluated under the criteria for paralysis of the median 
nerve.  See 38 C.F.R. §§ 4.124a, Diagnostic Code 8515.  Given 
the diagnoses and findings of records, the Board will 
consider whether a rating in excess of 30 percent is 
warranted under the criteria for arthritis (Diagnostic Codes 
5003 and 5010), limitation of motion of the wrist (Diagnostic 
Code 5215), paralysis of the median nerve of the wrist 
(Diagnostic Code 8515), ankylosis of the wrist (Diagnostic 
Code 5214), and loss of use of a hand (Diagnostic Code 5125) 
since February 1997, when the veteran filed his application 
for an increased rating.  

The veteran's current 30 percent rating is greater than or 
equal to the maximum evaluations available under the criteria 
for arthritis and limitation of motion of the major wrist.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5215.  
Therefore, a rating in excess of 30 percent may be assigned 
only under a different diagnostic code or on an extra-
schedular basis.  

A higher rating is not warranted under the criteria for 
paralysis of the median nerve of the major hand.  Complete 
paralysis of the median nerve on the major hand, with the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right angles to 
palm; flexion of wrist weakened; pain with trophic 
disturbances is assigned a 70 percent evaluation.  Severe, 
incomplete paralysis of the median nerve on the major hand is 
assigned a 50 percent evaluation, and moderate, incomplete 
paralysis of the median nerve on the major hand is assigned a 
30 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 
8515.  

According to March 2002 VA joints and peripheral nerves 
examination reports, although radial deviation is limited to 
5 degrees, functional impairment from right wrist strain, is 
considered mild-plus, and there is no more than slight plus 
tenderness of the right mid dorsum and mid volar carpus.  The 
right fingers demonstrate normal grip and capillary 
circulations with no swelling.  The medical evidence does not 
show the severe or complete paralysis required to support a 
higher rating.  

Without ankylosis, a higher rating is not available under the 
criteria for ankylosis of the major wrist or loss of use of 
the major hand.  Ankylosis of the major wrist is assigned a 
50 percent evaluation if unfavorable, in any degree of palmar 
flexion, or with ulnar or radial deviation.  Ankylosis of the 
major wrist is assigned a 40 percent evaluation if in any 
other position, except favorable.  Ankylosis of the major 
wrist is assigned a 30 percent evaluation if favorable in 
20 degrees to 30 degrees dorsiflexion.  Extremely unfavorable 
ankylosis will be rated as loss of use of hands under 
Diagnostic Code 5125.  38 C.F.R. § 4.71a, Diagnostic Code 
5214.  The existence of functional loss and pain must be 
considered when evaluation is based on limitation of motion, 
as it is in Diagnostic Code 5214.  38 C.F.R. §§ 4.40, 4.45; 
4.59, DeLuca, 8 Vet. App. at 206-207.  

The July 1996 VA orthopedic and May 1997 and March 2002 VA 
joints and peripheral nerves examination reports show that 
ankylosis is not present.  The July 1996 and May 1997 VA 
examiners note that the veteran's right hand demonstrates 
full range of motion at the wrist.  The March 2002 VA 
examiners notes that range of right wrist motion is 
dorsiflexion to 80-85 degrees, palmar flexion to 85 degrees, 
radial deviation to 5 degrees, and ulnar deviation to 45 
degrees.  Except for loss of 15 degrees of radial deviation 
since March 2002, right wrist range of motion is normal.  The 
April 1998 VA examiner characterizes the veteran's carpal 
tunnel syndrome as mild, and the March 2002 VA examiner 
characterizes the functional impairment from right wrist 
strain as mild plus.  The veteran has not lost use of his 
right hand because he can type on a keyboard or numeric 
keypad.  The March 1997 VA physiologist states that the 
veteran has a workday tolerance of two hours of handling 
ability on an occasional basis and one hour of fingering 
ability on a frequent basis, which limitation could be 
improved with a conditioning program.  

For all these reasons, the 30 percent rating for carpal 
tunnel syndrome of the right wrist should continue.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.7; Ortiz, 274 F.3d 
at 1365.  



Entitlement to a compensable rating for
a residual scar at the bone graft donor site of the right 
iliac crest

A June 1995 rating decision, which granted service connection 
and an initial noncompensable rating for bone graft donor 
scar of the right iliac crest from September 1994, became 
final because the veteran was notified of the decision by 
letter, and a notice of disagreement was not filed with the 
prescribed time period.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302.  The July 1998 and January 
2000 rating decisions continued the noncompensable rating, 
and the veteran is deemed to have perfected a timely appeal.  

The residual scar at the bone graft donor site of the right 
iliac crest is currently evaluated under the criteria for 
other scars.  See 38 C.F.R. §§ 4.118, Diagnostic Code 7805.  
Given the diagnoses and findings of record, the Board will 
apply only the old criteria for superficial scars (Diagnostic 
Codes 7803 and 7804), other scars (Diagnostic Code 7805), 
limitation of thigh extension and flexion (Diagnostic Codes 
5251 and 5252), and thigh impairment (Diagnostic Code 5253) 
prior to August 30, 2002 and the more favorable of the old 
and new criteria for scars other than the head, face, or neck 
(Diagnostic Codes 7801 and 7802), superficial scars 
(Diagnostic Codes 7803 and 7804), other scars (Diagnostic 
Code 7805), limitation of thigh extension and flexion 
(Diagnostic Codes 5251 and 5252), and thigh impairment 
(Diagnostic Code 5253) from August 30, 2002.  See VAOPGCPREC 
3-2000.  

A higher rating for the residual scar at the right iliac 
crest is not in order under the old criteria for superficial 
scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
(2002) (effective prior to August 30, 2002).  The March 2002 
VA joints examiner states that the residual surgical scar is 
well-healed and nontender with no symptoms or difficulty, and 
the medical evidence shows no poor nourishment to establish a 
10 percent rating.  

Other scars, which are rated on limitation of function of the 
part affected, cannot provide a separate rating because the 
evidence does not show limitation of function of the right 
hip.  The thigh is assigned a 10 percent evaluation if 
extension is limited to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5251.  The thigh is assigned a 40 percent 
evaluation if flexion is limited to 10 degrees, a 30 percent 
evaluation if flexion is limited to 20 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, and a 10 
percent evaluation if flexion is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5252.  Impairment of the 
thigh is assigned a 20 percent evaluation for limitation of 
thigh abduction with motion lost beyond 10 degrees.  
Impairment of the thigh is assigned a 10 percent evaluation 
for limitation of thigh adduction when the legs cannot cross 
or for limitation of thigh rotation when the affected leg 
cannot toe-out more than 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253.  The veteran cannot show limitation of 
thigh extension, flexion, abduction, adduction, or rotation 
in the absence of symptoms or difficulty due to the residual 
surgical scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002) (effective prior to August 30, 2002).  

Likewise, a higher rating for the residual scar at the right 
iliac crest is not established under the new criteria for 
scars, which became effective in August 2002.  67 Fed. 
Reg. 49,590, 49,596 (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (effective 
August 30, 2002).  The March 2002 VA joints examiner states 
that the residual surgical scar is well-healed and nontender 
with no symptoms or difficulty, and the medical evidence does 
not show frequent loss of covering of the skin over the scar.  
At 1-1/2 to 1-3/4 inches long, the residual surgical scar 
does not exceed an area of 6 square inches.  

Other scars, which are rated on limitation of function of the 
affected part, do not provide a basis for a higher rating 
because the evidence does not show limitation of function of 
the right hip.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 
5252, 5253.  The veteran cannot show limitation of thigh 
extension, flexion, abduction, adduction, or rotation in the 
absence of symptoms or difficulty due to the residual 
surgical scar.  See 67 Fed. Reg. 49,590, 49,596 (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7805 
(effective August 30, 2002).  

For all these reasons, the noncompensable rating for the 
residual scar at the bone graft donor site of the right iliac 
crest  carpal tunnel syndrome of the right wrist should 
continue.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.7; 
Ortiz, 274 F.3d at 1365.  

Referral for consideration of extraschedular ratings is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2002).  The evidence shows no 
recent hospitalizations for treatment of service-connected 
left wrist, right wrist, and right hip scar disabilities.  
The March 1997 VA physiologist states that the veteran has a 
workday tolerance of two hours of handling ability on an 
occasional basis and one hour of fingering ability on a 
frequent basis, which limitation could be improved with a 
conditioning program.  Referral for consideration of 
extraschedular ratings is not currently warranted.  


ORDER

Entitlement to a 40 percent rating for status post total left 
(minor) wrist arthroplasty and fusion is granted, subject to 
the controlling laws and regulations governing the payment of 
monetary awards.  

Entitlement to a rating in excess of 30 percent for carpal 
tunnel syndrome of the right (major) wrist is denied.  

Entitlement to a compensable rating for a residual scar at 
the bone graft donor site of the right iliac crest is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

